Case 2:19-cv-13707-TGB-EAS ECF No. 38, PageID.1440 Filed 03/31/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


MJC VENTURES LLC ET AL.,                      2:19-cv-13707-TGB-EAS

                  Plaintiffs,               HON. TERRENCE G. BERG

      v.

DETROIT TRADING COMPANY
ET AL.,

                  Defendants.


                                JUDGMENT
   In accordance with the Opinion and Order issued on this date;
   It is hereby ORDERED AND ADJUDGED that Plaintiffs’ Motion for

Leave to Amend (ECF No. 34) is DENIED.
   It is FURTHER ORDERED that Plaintiffs’ Motion for Remand (ECF
No. 17) is DENIED.

   It is FURTHER ORDERED that Plaintiffs’ Motion to Stay
Dispositive Motion Practice (ECF No. 21) is DENIED AS MOOT.
   It is FURTHER ORDERED that Defendants’ Motion to Strike and

Dismiss (ECF No. 18) is GRANTED, and this action is hereby
DISMISSED WITH PREJUDICE.
Case 2:19-cv-13707-TGB-EAS ECF No. 38, PageID.1441 Filed 03/31/21 Page 2 of 2




   Dated at Detroit, Michigan: March 31, 2021

                                         KINIKIA ESSIX
                                         CLERK OF THE COURT

                                         s/A. Chubb
                                         Case Manager and Deputy Clerk




APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
